Citation Nr: 1622820	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  09-05 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim of service connection for a bilateral foot disability, to include residuals of frostbite.

2. Entitlement to service connection for a bilateral foot disability, to include residuals of frostbite, based upon substitution. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and appellant's daughter
ATTORNEY FOR THE BOARD

K. Kardian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1954 to May 1956. The Veteran died in December 2012. The appellant claims as the Veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision, of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board notes the Veteran filed a notice of disagreement as to the RO's October 2007 rating decision in November 2007. During the pendency of the appeal the Veteran died. The appellant filed a claim for Dependency and Indemnity Compensation (DIC) and for substitution of the current claims in January 2013. The RO issued a decision in April 2013 in the appellant's DIC claim which is not before the Board.  

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).


The appellant and appellant's daughter testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in January 2016. A transcript of the hearing is associated with the claims files.

The RO failed to send the Veteran an additional supplemental statement of the case (SSOC) after post-service treatment records and statements from the Veteran were associated with the claims file in November 2012. In light of the fact that the Board is granting reopening of the Veteran's claim for entitlement to service connection for a bilateral foot disability herein, any procedural failure to readjudicate the Veteran's claim as to whether new and material evidence is present to reopen a claim for entitlement to service connection for a bilateral foot disability at the RO is of no harm to the appellant.

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for a bilateral foot disability, to include residuals of frostbite, based on substitution is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2006 rating decision denied a claim of service connection for a bilateral foot disability, to include cold injury residuals. The Veteran was notified of his appellate rights but did not appeal the April 2006 rating decision.

2. The evidence associated with the claims file subsequent to the April 2006 rating decision is not cumulative and redundant of evidence previously of record, and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a bilateral foot disability.


CONCLUSIONS OF LAW

1. The April 2006 rating decision is final. 38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. §§ 20.302, 20.1103 (2006). 

2. New and material evidence sufficient to reopen the claim of service connection for a bilateral foot disability has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). However, in light of the fully favorable decision to reopen the claim of service connection concerning a bilateral foot disability, no further discussion of the duty to notify and assist is necessary. The underlying service connection claim needs additional development and is addressed in the remand section below. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the VLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify appellant's contentions and the Veteran's treatment history and noted the potential evidentiary defects present. In addition, the VLJ held the file open for 60 days to provide appellant an opportunity to submit additional evidence. The appellant demonstrated through her testimony that she had actual knowledge concerning what is required to substantiate the claims. The actions of the VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

II. New and Material Evidence

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

An initial rating decision by the RO in June 2005 was amended by a second rating decision in April 2006. In April 2006, the RO again denied service connection for the Veteran's bilateral foot disability, to include cold injury residuals, finding that there was no evidence that any bilateral foot condition, including cold injury residuals, was incurred in, caused by, or aggravated by active service. See April 2006 Rating Decision. The RO considered the prior rating decisions, VA treatment records and the Veteran's statements. The Veteran was notified of the decision and of his appellate rights in that same month. The Veteran did not appeal that decision, and did not submit additional evidence, within the applicable time period. Therefore, the April 2006 decision became final. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

The evidence of record in April 2006 consisted of prior rating decisions, VA treatments records and statements from the Veteran.  The evidence failed to show that any bilateral foot disability, including cold injury residuals, was incurred in, caused by, or aggravated by active service.  Evidence associated since the April 2006 rating decision includes treatment records post-service and  additional statements from the Veteran. The treatment records from 5 years post-service and the Veteran's statements and complaints of pain post-are new and material.

In this case, new and material evidence sufficient to reopen the claim of service connection for a bilateral foot disability has been received. The evidence provided addresses the previous unestablished fact of a potential in-service injury.  It is not redundant. Therefore, reopening of the claim for service connection for a bilateral foot disability is warranted.




ORDER

The application to reopen a claim for service connection for a bilateral foot disability is granted. 


REMAND

The Veteran died in December 2012. At the time of his death the Veteran had a pending claim for service connection for a bilateral foot disability. The appellant claims as the Veteran's surviving spouse.  A remand is warranted for additional development. 

In February 2007, the Veteran, prior to his death, filed to reopen a claim of entitlement to service connection for a bilateral foot disability. The Veteran died in December 2012. See January 2013 Certificate of Death. In January 2013, the appellant submitted VA Form 21-534 Application for Dependency and Indemnity Compensation, Death Pension, and Accrued Benefits by a Surviving Spouse or Child. Subsequently, in August 2013, the RO issued a rating decision that denied appellant's claims for dependency and indemnity compensation (DIC) and death pension. See August 16, 2013 notification letter. 

Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A , substitution in case of death of the claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending. This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death. 

An eligible survivor may submit a substitution request by filing a VA Form 21-601 Application for Accrued Amounts Due a Deceased Beneficiary, VA Form 21-534, Application for DIC, Death Pension & Accrued Benefits by Spouse or Child; VA Form 21-0847, Request for Substitution of Claimant Upon Death of Claimant; or through any other communication indicating a desire to substitute for a deceased claimant. Receipt of a VA Form 21-534 will be accepted as both a claim for accrued benefits and a substitution request. Therefore, the claim for accrued benefits will be viewed as a continuation of the claim pending at the time of the claimant's death, and the individual substituting for the deceased claimant may submit additional evidence in support of the claim. 

Thus, the Board construes appellant's January 2013 VA Form 21-534 as an inferred request to substitute as the claimant in the Veteran's claim to reopen a claim of entitlement to service connection for a bilateral foot disability. The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance. See 38 U.S.C.A. § 7104(a); 38 C.F.R.. § 20.101(a).  In an August 2013 decision, the RO denied appellant's claims for DIC and death pension; however, the RO did not initially adjudicate whether the appellant was seeking substitution or accrued benefits. A remand is therefore required to clarify whether the appellant is pursuing the claim as a substitute for the Veteran or on an accrued benefits basis. See Breedlove v. Shinseki, 24 Vet. App. 7, 20 (2010).

In addition, determining whether the duty to assist requires that a medical opinion be obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015). The threshold for determining a possibility of a nexus to service is a low one. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran had a diagnosis of bunions, onychomycosis of the great toenails, ongoing pain and numbness in his left ankle and right and left feet. See VA treatment records including July 30, 2007 orthopedic surgery note. VA treatment records note continued pain in the Veteran's feet, exacerbated by walking and standing. See November 2007 VA treatment record. 

Next, addressing whether there is evidence establishing an in-service event, injury or disease, the Veteran consistently stated his symptoms began in-service. The Veteran reported while stationed in Germany he was exposed to extremely cold temperatures for long periods of time on border patrol, his feet would sweat and result in extreme cold and numbness. See December 2012 statement. Further, the appellant testified before the undersigned VLJ that the Veteran frequently reported having trouble with his feet at separation from service. See January 2016 hearing transcript. The appellant testified the Veteran often talked about his exposure to extreme cold in-service and that he went to sick call for numbness and pain in his feet. The Veteran's service treatment records (STRs) are unavailable. See July 20, 2007 Formal Finding on Unavailability. Treatment records from several years post-service in 1961, note complaints of blisters, lesions and discharge from the Veteran's feet. See October & December 1961 treatment records. In light of appellant's statements regarding symptoms beginning in-service and seeking treatment for such, treatment records from several years post-service and the unavailability of the Veteran's STRs a VA opinion is warranted as the threshold has been met.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue a decision adjudicating whether the appellant meets the basic eligibility requirements to substitute for the Veteran with regard to his claim for entitlement to service connection for a bilateral foot disability. 

2. Assuming substitution, forward the claims file to a medical professional for VA opinion to determine the nature and etiology of the Veteran's bilateral foot disabilities. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. After reviewing the claims file, the examiner should answer the following questions:

	a. Identify all foot disabilities at the time of the Veteran's death.

b. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's diagnosed bilateral foot disabilities had onset in-service or are otherwise etiologically related to active duty service?

The examiner's attention is directed to the Veteran's statement regarding symptoms in-service after exposure to extreme cold, and him visiting sick call as a result. See December 2012 statement. Further, treatment records from 5 years post-service note the Veteran was treated for blisters, lesions on his feet and discharge from his great toe. See October and December 1961 treatment records.  Additionally, the appellant testified the Veteran reported his pain and symptoms began in-service. See January 2016 hearing transcript. The Veteran's and appellant's lay contentions must be considered in making a determination as to whether a nexus exists.  

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

3. Thereafter, readjudicate the issue on appeal on either a substitution or accrued benefits basis. If the determination remains unfavorable to the appellant, she and her representative should be furnished a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


